Citation Nr: 0620728	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-41 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to February 
1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show a heart 
disorder that is related to the veteran's military service.

2.  The medical evidence of record does not show that the 
veteran's diabetes is related to his military service.

3.  The medical evidence of record does not show a lung 
disorder, to include chronic obstructive pulmonary disorder 
(COPD), is related to the veteran's military service.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in, or aggravated by, 
active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Diabetes was not incurred in, or aggravated by, active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  A lung disorder, to include COPD, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 
101(16), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a heart disorder, diabetes, and COPD, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication, a letter dated in May 2004, satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and indicated private 
medical records have been obtained.  A VA examination was 
scheduled for the veteran in July 2004 in response to his 
claim of asbestos exposure during active service, but the 
veteran cancelled it and stated that he did not want an 
appointment.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  In a November 
2004 statement, the veteran's representative claimed that the 
November 2004 Statement of the Case (SOC) provided to the 
veteran was inadequate because it did not inform the veteran 
of what defect there was in the evidence.  The Board notes 
that the November 2004 SOC clearly stated for each claim that 
there was no evidence that the veteran was treated for the 
disorders in service or within one year after separation from 
service.  Accordingly, the Board finds that the November 2004 
SOC was adequate under the applicable regulations.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  Direct service 
connection requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 142 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. § 
3.303(d); see also Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  For certain chronic disorders, to include 
cardiovascular disease and diabetes mellitus, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records do not include 
diagnoses of or treatment for symptoms indicating any form of 
diabetes, a heart disorder, or a lung disorder.  
Additionally, there is no evidence of a heart disorder or 
diabetes mellitus within the year subsequent to service 
discharge.

The post-service evidence of record consists entirely of 
private medical records dated from July 1993 to July 2004.  
None of the records indicate when the veteran was diagnosed 
with diabetes, a heart disorder, or COPD.  However, the 
evidence shows that the veteran was diagnosed with and 
treated for type II diabetes from July 1993 and for a heart 
disorder from 1991, including 3 myocardial infarctions 
between 1991 and 1992.  A January 2004 private medical report 
includes an impression of COPD.  None of the evidence of 
record includes a nexus opinion linking any of the veteran's 
disorders to his active military service, or to any incident 
therein, to include as due to asbestos exposure.

The veteran claims that his diabetes, heart disorder, and 
COPD are related to his active military service and that his 
COPD was incurred as the result of asbestos exposure.  As 
noted above, a VA medical examination was scheduled for the 
veteran in July 2004 to determine the etiology of any 
respiratory disorder found.  The record shows that the 
veteran cancelled the exam and stated that he did not want 
the appointment.  The United States Court of Appeals for 
Veterans Claims has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Although the veteran contends that his diabetes, heart 
disorder, and COPD are related to his active military 
service, his statements alone are not sufficient to prove the 
etiology of his disorders.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that his diabetes, heart disorder, and COPD are 
the result of his military service over 40 years ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In sum, there is no medical evidence linking the veteran's 
diabetes, heart disorder, or COPD to his military service or 
to any incident therein.  As there is no evidence which 
provides the required nexus between military service and the 
claimed disorders, service connection for these disabilities 
is not warranted.  See Hickson, 12 Vet. App. at 253.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no evidence which 
provides the required nexus between military service and the 
claimed disorders, the preponderance of the evidence is 
against the veteran's claims, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.

Service connection for diabetes is denied.

Service connection for a lung disorder, to include COPD, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


